IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                  NOS. AP-76,217 & AP-76,218



                  EX PARTE CHARLES JOSEPH CHURAN, Applicant



             ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
           CAUSE NOS. 63095 & 63096 IN THE 252ND DISTRICT COURT
                        FROM JEFFERSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency

with a child and sexual performance by a child and sentenced to imprisonment for ten and twenty

years, respectively.

        Applicant contends, among other things, that his trial counsel rendered ineffective assistance

because he failed to advise Applicant of his right to appeal his punishment. The trial court has

determined that trial counsel failed to advise Applicant of his right to appeal. We find, therefore, that
                                                                                                 2

Applicant is entitled to the opportunity to file out-of-time appeals of his punishment in judgments

of conviction in Cause Nos. 63095 and 63096 from the 252nd Judicial District Court of Jefferson

County. Applicant is ordered returned to that time at which he may give written notices of appeal

so that he may then, with the aid of counsel, obtain meaningful appeals. All time limits shall be

calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute appeals, he must take affirmative steps

to file written notices of appeal in the trial court within 30 days after the mandate of this Court

issues. Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: September 16, 2009
Do Not Publish